department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l date number release date cc ita tl-n-2586-01 uilc 263a internal_revenue_service national_office field_service_advice memorandum for associate area_counsel lmsb detroit cc lm mct det from associate chief_counsel income_tax accounting cc ita subject 3-year average revaluation method this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer date date date date date year year year year year issues whether a taxpayer that uses the dollar-value last-in_first-out lifo_method in connection with the retail_method is entitled to use the 3-year average method tl-n-2586-01 provided by sec_1_263a-7 to compute a sec_481 adjustment when it changes its method of computing its cost complements under sec_1_471-8 whether the 3-year average method described in sec_1 263a- c v is a method_of_accounting for purposes of sec_446 if the year-average method is a method_of_accounting under the circumstances described below does its use clearly reflect the taxpayer’s income when it values some of the taxpayer’s lifo layers below cost whether the commissioner may challenge the taxpayer’s method of revaluing its inventory when the taxpayer revalues its inventory using a method that is specifically provided by the regulations conclusion sec_1 a taxpayer that uses the dollar-value lifo_method in connection with the retail_method to value its inventories is not entitled to use the 3-year average method to compute its sec_481 adjustment when it changes its method of computing its cost complements the 3-year average method is a method for computing a sec_481 adjustment when a taxpayer changes its method_of_accounting for costs subject_to sec_263a a change in method_of_accounting for costs subject_to sec_263a does not include a change in method of computing cost complements under sec_1_471-8 and since the answer to issue one is no the remaining issues are moot and will not be addressed facts taxpayer is engaged in the purchase and sale of consumer goods through retail stores and uses the dollar-value lifo_method in connection with the retail_method to value its inventories taxpayer also uses department store indexes prepared by the united_states bureau of labor statistics bls pursuant to sec_1_472-1 and revproc_72_21 1972_1_cb_745 superceded by revproc_86_46 c b taxpayer’s use of the retail_method may be described as follows first taxpayer determines the selling value of its beginning and ending inventory on a pool-by-pool basis next taxpayer reduces the ending and beginning_inventory of each pool to base_year selling value by applying department store bls indexes then taxpayer compares its ending inventory stated at base_year selling value to its beginning_inventory stated at base_year selling value to determine whether the tl-n-2586-01 value of its inventory has increased or decreased if taxpayer determines that the value of the pool stated at base_year selling value has increased it multiplies the amount of the increase increment by the same bls index to value the increment at current_year selling value finally the increment at current_year selling value is multiplied by a ratio called the cost complement to value the increment at approximate cost generally the cost complement ratio compares the cost of the goods in the beginning_inventory and purchased during the year to the retail selling value of the goods in beginning_inventory and purchased during the year when it first elected the dollar-value retail_method taxpayer adjusted the retail sales_price of its ending inventory by all the markups and markdowns that were reflected on the sales tag of the items in its ending inventory moreover taxpayer included these markups and markdowns in the denominator of its cost complements sometime between year and year taxpayer changed its method_of_accounting and stopped determining the retail value of its ending inventory by recording the price marked on each item’s sales tag this change was made without the commissioner’s consent instead taxpayer began determining the retail sales value of its ending inventory by using the regular selling value of each item the regular selling value of an item reflected certain permanent markdowns that were made to the retail selling_price but did not reflect certain other promotional markdowns that were marked on the item’s sales tag moreover although the retail value of taxpayer’s ending inventory no longer reflected adjustments for promotional markdowns taxpayer continued to include these promotional markdowns in the retail selling value of its cost complements thus under its new method_of_accounting taxpayer determined the retail value of its ending inventory using the regular selling value of each item which did not include promotional markdowns but continued to include promotional markdowns in the retail selling value of its cost complements under the retail_method a taxpayer that is a retail merchant may approximate the cost of its ending inventory by multiplying its ending inventory stated at retail selling_price by the cost complement however the retail_method does not accurately approximate cost when the factors that are included in determining the retail selling value of the ending inventory are not the same as those that are included in the retail selling value of the cost complement ratio for example if a taxpayer does not take markdowns into account when determining the retail value of its ending inventory then these same markdowns should not be taken into account in the retail value of the cost complement ratio when promotional markdowns are reflected as an adjustment to the retail selling_price in the denominator of the cost complement but are not reflected in the retail selling tl-n-2586-01 value of a taxpayer’s ending inventory the retail_method may overstate the actual cost of the taxpayer’s ending inventory this result is demonstrated with the following example assume that retailer sells only one item widgets and that at the end of the year its ending inventory consists of widgets with a cost of dollar_figure per widget thus the actual cost of retailer’s ending inventory is dollar_figure dollar_figure further assume that the regular list selling_price without markdowns of a widget is dollar_figure but with a dollar_figure markdown the sales_price is dollar_figure thus retailer’s cost complement for widgets if computed using the regular list selling_price would be equal to dollar_figure dollar_figure in contrast the retailer’s cost complement for widgets would be dollar_figure dollar_figure if computed using the selling_price reduced for markdowns if retailer were to multiply its ending inventory valued at retail selling prices without markdowns dollar_figure by the cost complement that does not take markdowns into account it computes the correct actual cost of its ending inventory dollar_figure however when the taxpayer’s ending inventory is valued at retail selling prices without markdowns but is multiplied by a cost complement that takes markdowns into account the retail_method overstates the actual cost of the ending inventory dollar_figure dollar_figure thus in applying the retail_method a taxpayer must eliminate from the cost complement the promotional markdowns that are not reflected in the retail value of its ending inventory see revrul_79_115 1979_1_cb_185 subsequent to making its change in accounting_method taxpayer recognized that it was using an unauthorized and improper method_of_accounting and therefore filed a form_3115 application_for change in method for its taxable_year beginning date in its form_3115 taxpayer proposed to change its method of calculating its cost complements under its proposed method taxpayer would not include promotional markdowns that were not reflected in the regular selling value in the denominator of its cost complements moreover taxpayer’s form_3115 indicated that it would effectuate its change and comply with the requirements of sec_481 by revaluing its beginning_inventory for the year_of_change as if it had used the proposed method in prior years taxpayer’s form_3115 further disclosed that in re-valuing inventories under the proposed method the taxpayer determined the average point difference in cost complements under the current and proposed methods_of_accounting for the preceding three years for inventories valued under the lifo_method the average percentage_point difference was used to re-value the existing lifo layers tl-n-2586-01 on date the national_office sent taxpayer a letter that requested additional information concerning taxpayer’s proposed change in accounting_method the letter also requested additional information concerning the amount of taxpayer’s sec_481 adjustment and the method taxpayer used to compute the adjustment with regard to taxpayer’s proposed method of computing the sec_481 adjustment the letter stated that the sec_481 adjustments should be computed by revaluing all existing lifo layers as of the beginning of the year_of_change see sec_1_263a-7 on date taxpayer responded by letter to the national office’s request for additional information taxpayer’s letter provided the amount of the sec_481 adjustment and also stated that for goods included within the scope of the proposed change in method that are accounted for using the retail lifo inventory_method the sec_481 adjustment was calculated by reducing all inventory layers for each lifo_pool using the 3-year average technique provided in the example to sec_1_263a-7 on date the national_office issued a letter_ruling to taxpayer which granted it permission to change its method_of_accounting from its present method to its proposed method beginning with the year_of_change provided that among other things it took one-fourth of its proposed sec_481 adjustment in account in computing taxable_income each taxable_year of the adjustment period beginning with the year_of_change however the letter_ruling did not discuss or express any opinion regarding taxpayer’s proposed method of computing its sec_481 adjustment instead the letter_ruling stated that the district_director will ascertain whether the amount of the sec_481 adjustment was properly determined moreover the letter_ruling provided that if taxpayer agreed to the terms and conditions set forth in the letter an individual with the authority to bind it must sign and date a copy of the letter and return it within days taxpayer signed and returned a copy of the letter on date law and analysis sec_471 provides that whenever in the opinion of the secretary the use of inventories is necessary in order clearly to determine the income of any taxpayer inventories shall be taken by such taxpayer on such basis as the secretary may prescribe as conforming as nearly as may be to the best_accounting_practice in the trade and business and as most clearly reflecting income sec_1_471-2 of the income_tax regulations provides in part that the inventories of taxpayers on whatever basis taken will be subject_to investigation by tl-n-2586-01 the district_director and the taxpayer must satisfy the district_director of the correctness of the prices adopted sec_1_471-8 provides in part that under the retail_method the total of the retail selling prices of the goods on hand at the end of the year in each department or of each class of goods is reduced to approximate cost by deducting therefrom an amount which bears the same ratio to such total as the total of the retail selling prices of the goods included in the opening_inventory plus the retail selling prices of the goods purchased during the year with proper adjustment to such selling prices for all markups and markdowns less the cost of the goods included in the opening_inventory plus the cost of the goods purchased during the year bears to the result should represent as accurately as may be the amounts added to the cost price of the goods to cover selling and other expenses of doing business and for the margin of profit sec_1_471-8 provides in part that in no event shall markdowns not based on actual reduction of retail sales prices be recognized in determining the retail selling prices of the goods on hand at the end of the tax_year sec_472 provides for_the_use_of the last-in_first-out lifo inventory_method under the lifo_method inventories on hand at the end of the year are treated as consisting first of inventory on hand at the beginning of the year and then of inventories acquired during the year taxpayers using the lifo_method must inventory their goods at cost sec_1_472-1 provides in part that if a taxpayer using the retail_method of pricing inventories authorized by sec_1_471-8 elects to use in connection therewith the lifo inventory_method the apparent cost of goods on hand at the end of the year determined pursuant to sec_1_471-8 shall be adjusted to the extent of price changes therein taking place after the close of the preceding_taxable_year sec_481 provides that in computing the taxpayer's taxable_income for any taxable_year year_of_change if such computation is under a method_of_accounting different from the method under which the taxpayer's taxable_income for the preceding year was computed then there shall be taken into account those adjustments which are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted except there shall not tl-n-2586-01 be taken into account any adjustment in respect of any taxable_year to which sec_481 does not apply unless the adjustment is attributable to a change in the method_of_accounting initiated by the taxpayer sec_1_481-1 provides that in computing taxable_income for the year_of_change there shall be taken into account those adjustments which are determined to be necessary solely by reason of such change in order to prevent amounts from being duplicated or omitted sec_1_263a-7 provides that when a taxpayer changes its method_of_accounting for costs subject_to sec_263a the taxpayer generally must in computing its taxable_income for the year_of_change take into account the adjustments required by sec_481 sec_1_263a-7 provides that if a taxpayer changes its method_of_accounting for costs subject_to sec_263a the taxpayer must revalue the items or costs included in its beginning_inventory in the year_of_change as if the new method that is the method to which the taxpayer is changing had been in effect during all prior years this section further provides three methods to revalue an inventory including the 3-year average method provided by sec_1_263a-7 the purpose of the sec_481 adjustment is to ensure that a taxpayer that changes its method_of_accounting takes into account those adjustments necessary to prevent amounts from being duplicated or omitted generally when a taxpayer changes its method of valuing or costing its inventory the taxpayer is required to compute a sec_481 adjustment by revaluing its beginning_inventory in the year_of_change as if the new method had been in effect in all prior years in this case taxpayer changed the method it used to compute a cost complement for purposes of the retail_method under sec_1_471-8 thus taxpayer’s sec_481 adjustment should be the difference between the value of its beginning_inventory under the new method and the value of its beginning_inventory under its prior method sec_1_263a-7 provides guidance to taxpayers changing their methods_of_accounting for costs subject_to sec_263a moreover the regulation provides that a taxpayer using the dollar-value lifo_method of accounting for inventories may revalue all existing lifo layers of a trade_or_business based on the 3-year average method the 3-year average method is based on the average percentage change the 3-year revaluation factor in the current costs of inventory for each lifo_pool based on the three most recent taxable years for which the taxpayer has sufficient information the 3-year revaluation factor is applied to all layers for each pool in beginning_inventory in the year_of_change taxpayer used the 3-year average method to compute its sec_481 adjustment when it changed its method of tl-n-2586-01 accounting however contrary to its assertions taxpayer’s change in method and its resulting sec_481 adjustment was not governed by sec_263a and the regulations thereunder the provisions of sec_1_263a-7 may be traced to the legislative_history of sec_263a the legislative_history indicates that when taxpayers became subject_to the new sec_263a they were required to change their method_of_accounting for inventories to comply with the new capitalization_rules this in turn required taxpayers to revalue their inventories as if the new rules of sec_263a had applied in all prior periods and to take into account adjustments under sec_481 for the resulting change in inventory values the legislative_history acknowledged that calculating the required revaluations might be onerous for some taxpayers and therefore urged the treasury to develop simplified revaluation methods two such methods are demonstrated by detailed examples a weighted average method and the 3-year average method for dollar-value lifo_inventories see h_r rep no 99th cong 1st sess s rep no 99th cong 2d sess h_r rep 99th cong 2d sess ii-304 - ii-308 conference_report tra temp sec_1_263a-1t contained the initial temporary regulations under sec_263a see t d 1987_1_cb_98 consistent with the legislative_history sec_1_263a-1t e required taxpayers to change their methods_of_accounting for inventories to comply with sec_263a the required change was to be made by revaluing the items or costs included in beginning_inventory in the year_of_change as if the new capitalization_rules of sec_263a and sec_1_263a-1t had been in effect during all prior periods sec_1_263a-1t e incorporated and expanded upon the simplified inventory revaluation methods suggested by the legislative_history including the weighted average method sec_1_263a-1t e iii subsequently renumbered as sec_1_263a-7t e iii and the year average method sec_1 263a- 1t e iv subsequently renumbered as sec_1_263a-7t e iv the text of sec_1_263a-1t e clearly indicates throughout that the inventory revaluation provisions including the 3-year average method apply to the revaluations required by the enactment of sec_263a in the accounting_method change provisions of sec_1_263a-1t e were redesignated as sec_1_263a-7t e t d 1994_2_cb_32 as part of this redesignation numerous clarifying changes in wording were made to remove references to sec_1_263a-1t that were present in sec_1_263a-1t e but no substantive changes were made in sec_1_263a-7t was replaced with sec_1_263a-7 the final regulations for sec_263a accounting_method changes see t d 1997_2_cb_24 the tl-n-2586-01 inventory revaluation provisions of sec_1_263a-7 are substantially_similar to those in sec_1_263a-7t several of the revaluation methods from sec_1_263a-7t e are also incorporated into the final regulations including the 3-year average method see sec_1_263a-7 in addition to the history of sec_1_263a-7 the language of the regulation itself clearly indicates that it applies only to accounting_method changes where the taxpayer changes its method_of_accounting for costs subject_to sec_263a specifically sec_1_263a-7 introduces the regulation by stating that the principal purpose of these regulations is to provide guidance regarding how taxpayers are to revalue property on hand at the beginning of the taxable_year in which they change their method_of_accounting for costs subject_to sec_263a moreover as is discussed above following the enactment of sec_263a taxpayers were required to change their methods_of_accounting for costs subject_to sec_263a generally when a taxpayer changes its method_of_accounting it must secure the consent of the commissioner prior to computing its income under the new method see sec_1_446-1 however treasury recognized the burden that would have been created if the commissioner was required to consent to every change in method_of_accounting required by the enactment of sec_263a consequently the temporary regulations provided that a taxpayer that was required to change its method_of_accounting to comply with the rules under sec_263a could automatically change its method_of_accounting using the procedures prescribed by the commissioner see sec_1_263a-1t e i the temporary_regulation also provided that other changes in method_of_accounting were not eligible for the special automatic change procedures in particular the temporary regulations specifically excluded changes within inventory_valuation methods see sec_1 263a- 1t e iii subsequent to the issuance of the temporary regulations several questions arose regarding what changes were eligible for the automatic change provisions the service addressed these questions in revrul_89_107 1989_2_cb_62 specifically situation of revrul_89_107 described a hypothetical taxpayer that wished to change its method of determining the cost complement for purposes of the retail_method and to capitalize in inventory all costs required by the enactment of sec_263a in that situation the hypothetical taxpayer had been improperly using promotional markdowns as an adjustment to retail prices in the denominator of its cost complement given this situation the revenue_ruling concluded that the change from the method of using temporary markdowns as an adjustment to retail prices in computing the cost complement for purposes of the retail_method was not a change required by the enactment of sec_263a therefore the automatic change tl-n-2586-01 provision provided by the temporary_regulation was not available for the taxpayer’s change in accounting_method similarly the final_regulation sec_1_263a-7 provides guidance when a taxpayer changes its method_of_accounting for costs subject_to sec_263a the section also provides that changes in method_of_accounting for costs subject_to sec_263a do not include changes relating to factors other than those described therein the section then provides examples of changes that are not changes in method_of_accounting for costs subject_to sec_263a in particular the regulation states that a change in method_of_accounting for costs subject_to sec_263a does not include a change from one inventory_valuation method to another inventory_valuation method under sec_471 or a change within the lifo inventory_method see sec_1_263a-7 taxpayer’s change in method involved its method of determining its cost complements for purposes of the retail_method provided by sec_1_471-8 as explained in sec_1_263a-5 and situation of revrul_89_107 this type of change is not a change in accounting for costs subject_to sec_263a consequently taxpayer is not entitled to use any of the revaluation methods described in sec_1_263a-7 to revalue its inventory and therefore may not use the 3-year average method provided by sec_1_263a-7 moreover we also understand that taxpayer has argued that the national_office letter dated date granted it consent to use the 3-year average method this position is incorrect first taxpayer’s position is contrary to the language of the letter_ruling that was issued and signed by it although it is clear that the national_office was aware that taxpayer’s proposed sec_481 adjustment was computed using the 3-year average method provided by sec_1_263a-7 it is also clear that the ruling letter did not express any opinion regarding taxpayer’s use of the method instead the ruling letter specifically provides that the district_director and not the national_office would determine the propriety of the method used to compute the sec_481 adjustment moreover the letter the national_office sent to taxpayer on date did not express any opinion regarding the propriety of taxpayer’s use of the 3-year average method instead the letter merely sought additional information regarding taxpayer’s use of that method and a representation that in computing its sec_481 adjustment it was adjusting all of its existing lifo layers for the above reasons we conclude that taxpayer was not entitled to use the 3-year method provided by sec_1_263a-7 to compute its sec_481 adjustment case development hazards and other considerations tl-n-2586-01 since we have determined that taxpayer was not entitled to calculate its sec_481 adjustment using the 3-year average method under sec_1_263a-7 its sec_481 adjustment was subject only to the general principles of sec_446 and sec_481 however an argument may exist that taxpayer’s use of the 3-year average method was reasonable under these principles although the letter_ruling letter left this determination to the district_director taxpayer may attempt to argue that its use of the 3-year average method was reasonable the request for field service indicates that taxpayer computed its 3-year average revaluation factor using years that were overvalued because it had made an unauthorized change in accounting_method sometime between year and year the request for field_service_advice also indicates that taxpayer’s lifo layers that arose prior to year were properly valued and that taxpayer did not adjust its 3-year average revaluation factor when it applied the revaluation factor to those years these facts strongly suggest that taxpayer’s use of the 3-year average was unreasonable however these facts do not provide enough information for us to make a definitive determination regarding the reasonableness of taxpayer’s use of the year average method this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions by associate chief_counsel income_tax accounting cc ita thomas luxner branch chief cc ita
